                Case 1:20-cv-00584-RP Document 1 Filed 06/02/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                    Western District of Texas
                                        Austin Division

Camille Deshotel,                                §
                                                 §
                  Plaintiff,                     §    Civil Action No. 1:20-cv-00584
                                                 §
                  vs.                            §
                                                 §
Unifund CCR, LLC                                 §
                                                 §    DEMAND FOR JURY TRIAL
                  Defendant.                     §

                                    ORIGINAL COMPLAINT

           1.     Plaintiff Camille Deshotel brings this action for claims under the Fair Debt

Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692, et seq., to obtain statutory damages,

costs and a reasonable attorney's fee for the Defendant's violations of the FDCPA.

                                                 VENUE

       2.         Venue is proper in the United States District Court for the Western District of

Texas, Austin Division, because the acts and transactions occurred in this district and because the

Defendant transacts business in this district.

                                          THE PARTIES

       3.         Plaintiff Camille Deshotel ("Deshotel") is an individual who resides in Hays

County, Texas.

       4.         Defendant Unifund CCR, LLC ("Unifund") is a company organized and existing

under the laws of Ohio. Unifund may be served by serving its registered agent at the following

address:

                          Corporation Service Co. d/b/a CSC-Lawyers Incorporating Service Co.
                          211 E. 7th St.
                          Ste. 620
                          Austin, TX 78701
               Case 1:20-cv-00584-RP Document 1 Filed 06/02/20 Page 2 of 4




                                FACTUAL ALLEGATIONS

         5.      Deshotel resides in Kyle, Hays County, TX.

         6.      Deshotel allegedly owed money to Capital One Bank (USA), N.A. for a credit

card debt.

         7.      Deshotel did not pay the alleged debt and it went into default.

         8.      After default, the debt was sold to Distressed Asset Portfolio III, LLC.

         9.      Distressed Asset Portfolio III, LLC sold the defaulted debt to Unifund on

February 10, 2020.

         10.     Unifund describes itself as specializing in liquidation of portfolios of defaulted

consumer debt from major banks and creditors.1

         11.     Unifund attempted to collect the alleged debt from Deshotel.

         12.     Unifund filed a civil lawsuit bearing cause number 202100125526 and styled

Unifund CCR, LLC v. Camille Deshotel in the Justice Court, Precinct Two, of Harris County,

Texas.

         13.     Unifund commenced its lawsuit against Deshotel on April 22, 2020.

         14.     Unifund’s lawsuit stated:

         3.      Venue. Venue of this action is proper in the county

         named      above     because        Camille      Deshotel       is      an   individual

         believed       to   be    residing       in    said    county      at     the      time   of

         commencement of suit.

         15.     Deshotel did not reside in Harris County, Texas on the date the action was

commenced by Unifund against her.


1
    See http://www.unifund.com/about-us/
                                                 -2-
             Case 1:20-cv-00584-RP Document 1 Filed 06/02/20 Page 3 of 4




       16.     Deshotel did not sign the contract sued upon in Harris County, Texas.

       17.     Unifund had the lawsuit served on Deshotel.

       18.     Deshotel retained counsel.

       19.     Deshotel, through counsel, filed a motion to transfer to the appropriate venue.

       20.     The alleged debt is a “debt” as that term is defined by § 1692a(5) of the FDCPA.

       21.     Deshotel is a "consumer" as that term is defined by § 1692a(3) of the FDCPA.

       22.     Unifund is a “debt collector” as defined by § 1692a(6) of the FDCPA.

                        COUNT I. VIOLATION OF THE FDCPA § 1692i(a)

       23.     Plaintiff re-alleges the above paragraphs as if set forth fully in this count.

       24.     Section 1692i(a) of the FDCPA states:

     Any debt collector who brings any legal action on a debt
against any consumer shall –

       . . . .

(2) .... bring such action only in the judicial district or
similar legal entity --

(A) in which such consumer signed the contract sued upon; or

(B) in which such consumer resides at the commencement of the
action.

       25.     Unifund violated § 1692i of the FDCPA by filing a lawsuit against Deshotel to

collect a consumer debt in a Harris County, Texas.

                                        REQUEST FOR RELIEF

       26.     Plaintiff requests that this Court award her:

               a.      Statutory damages of $1000 for Unifund’s violation of the FDCPA;

               b.      Costs; and

               c.      A reasonable attorney's fee.


                                                -3-
          Case 1:20-cv-00584-RP Document 1 Filed 06/02/20 Page 4 of 4




                                       JURY DEMAND

              Plaintiff demands trial by jury.

                                                       Respectfully Submitted,
                                                       By: s/Tyler Hickle
                                                       Plaintiff’s Attorney

Tyler Hickle, SBN 24069916
Law Office of Tyler Hickle, PLLC
4005C Banister Lane, Ste. 120C
Austin, TX 78704
Tel: (512) 289-3831 Fax: (512) 870-9505
tyler@hicklepllc.com




                                                 -4-
